Citation Nr: 0713970	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-38 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from August 1969 to May 1971 
and from January 1993 to November 1995.  He died in March 
1998.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied the above 
claim.


FINDINGS OF FACT

1.  In December 1999, the RO denied reopening the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant did not appeal.

2.  Evidence received since the December 1999 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed December 1999 RO decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2006).

2.  Subsequent to the December 1999 RO decision that denied 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen the claim was not received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant from VA dated in February 2004 and February 2005.  
The appellant was told of what was required to substantiate 
her claim to reopen the previously denied claim, and of her 
and VA's respective duties, i.e., that VA would attempt to 
get any additional records that she identified as being 
helpful to her claim.  The letters provided the appellant 
with notice of what evidence and information was necessary to 
reopen her previously denied claim and to establish 
entitlement to the underlying claim for the benefits sought 
on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006).  She 
was also asked to submit evidence and/or information, which 
would include that in her possession, to the RO.  The RO 
stated that it was giving her the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.

Since the appellant's claim to reopen a previously denied 
claim was denied by the RO and is also being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to that issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the appellant 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006). The 
veteran's relevant VA medical treatment records have been 
obtained, as discussed below. There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Here, obtaining a medical opinion is not 
required because the appellant has not submitted any new and 
material evidence that is sufficient to reopen the claim, and 
the duty to assist in the development of the claim is not 
therefore triggered.  See 38 U.S.C.A § 5103A(f) (Providing 
that nothing as to VA's duty to assist shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

New and material evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001.  
As the appellant's claim of new and material evidence was 
received in October 2003, the new regulatory criteria are 
applicable.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2006); see 38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002 
& Supp. 2005).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A contributory cause 
of death must be causally connected to the death and must 
have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1) (2006).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303(a) (2006).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service. 38 
C.F.R. §§ 3.307, 3.309 (2006).  Malignant tumors and brain 
tumors are chronic diseases with a presumptive period of one 
year.  38 C.F.R. §§ 3.307, 3.309 (2006).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (2006).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
specific disorders, based upon extensive scientific research.  
See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. 
Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

However, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

A review of the veteran's Armed Forces of the United States 
Report of Transfer or Discharge (DD Form 214), shows that he 
served in the Republic of Vietnam.  The veteran died in March 
1998.  His Certificate of Death dated in March 1998 
demonstrates that the immediate cause of death was 
glioblastoma multiforme due to or a consequence of left 
temporal parietal.

At the time of his death, the veteran was service connected 
for gastric ulcer, rated as 10 percent disabling; chronic low 
back strain with minor right sciatic and minor degenerative 
joint disease of the lumbosacral spine, rated as 10 percent 
disabling; right shoulder tendonitis, rated as 
noncompensable; and left elbow tendonitis, rated as 
noncompensable.

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death by 
rating action dated in October 1998, finding that there was 
no disability of service origin which was related to the 
veteran's death.  The evidence of record at the time included 
the veteran's service medical records, his post-service VA 
outpatient and hospital treatment records, and the March 1998 
Certificate of Death.  The RO concluded that there was no 
basis to establish service connection for the cause of the 
veteran's death as a brain tumor had not become manifested 
within one year following separation from service; 
while the veteran may have been afforded the presumption of 
exposure to Agent Orange, glioblastoma multiforme was not 
among the various diseases determined to have a positive 
association with exposure to herbicide agents; and there was 
no evidence of record to otherwise link glioblastoma 
multiforme to the veteran's service.  Thus, the RO concluded 
that service connection for the cause of the veteran's death 
was not warranted.  The appellant did not appeal.

Pursuant to a renewed claim filed by the appellant, by rating 
action dated in December 1999, the RO determined that new and 
material evidence had not been received to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant was notified of this decision 
by letter from the RO dated in December 1999.  Likewise, the 
appellant did not appeal this decision, and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

At the time of the December 1999 RO decision, in addition to 
the evidence set forth above, the evidence of record included 
the veteran's VA hospital and outpatient treatment records 
dated from August 1996 to February 1998.  The RO continued 
the prior denial of service connection for the cause of the 
veteran's death because while the new evidence revealed 
treatment for a left glioblastoma multiforme tumor, there  
was still no evidence of a nexus to service, to include a 
positive association with exposure to the herbicide Agent 
Orange.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.   38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The evidence received subsequent to December 1999 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In October 2003, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  In 
support of her claim, in March 2004, she provided ten color 
and black and white photographs which she identified as the 
veteran portrayed in service and following brain surgery.

In her Appeal To Board Of Veteran's Appeals (VA Form 9) dated 
in November 2004, the appellant indicated that she was aware 
that glioblastoma multiforme was not among the various 
diseases determined to have a positive association with 
exposure to herbicide agents, however she believed that it 
should be.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.
The ten photographs received in March 2004, although not 
previously of record, do not by themselves or when considered 
with previous evidence of record, relate to the fact that the 
veteran's death was caused by a disease or injury that was 
the result of his period of active service.  Additional 
evidence, which consists of records that do not indicate that 
a condition is service connected, is not new and material.  
See Cox v. Brown, 5 Vet. App. 95, 99 (1993).  This evidence 
merely shows images purported to be of the veteran, but does 
not link the cause of his death to active service.

Likewise, the appellant's contentions concerning the onset of 
the veteran's glioblastoma multiforme and the cause of his 
death are not new.  Her statements are essentially a 
repetition of her previous assertions that were before the RO 
in December 1999, and are basically cumulative and not new.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to December 1999 is not new and material and does 
not serve to reopen the claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.156(a) (2006).




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


